DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Jiang et al. (US 2017/0026992, “Jiang”).
Regarding claim 1, Jiang discloses a data transmission method in a time division duplex system, comprising:
- receiving, by a terminal device in a downlink control part (See 208 fig.2, ¶.45, and ¶.47, receiving downlink control at Subordinate Entity, i.e. a UE from Scheduling Entity, i.e. a base station or eNB), first downlink control information and a first downlink reference signal that are sent by a network device (See ¶.51, the Scheduling Entity, i.e. the base station as a network device sends the downlink control channel(s) 208 including a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH) and/or any other control channels or pilots, such as the Channel State Information-Reference Signal (CSI-RS) pilot);
- receiving, by the terminal device, in a first downlink data part, according to the first downlink control information, first data sent by the network device (See 602 & 604 fig.6 and ¶.93, data information corresponding to the control information (as indicated by the arrow pointing from the control portion 602 to a data portion 604) may be transmitted by the scheduling entity in the data portion 604 of the first DL-centric subframe 601); 
- generating, by the terminal device, feedback information according to the first downlink reference signal and the first data (See 606 fig.6 and ¶.93, acknowledgement information corresponding to the data information (as indicated by the arrow pointing from the data portion 604 to an ACK/NACK portion 606) may be received by the scheduling entity from subordinate entities in the ACK/NACK portion 606 of the first DL-centric subframe 601); 
- sending, by the terminal device, in an uplink feedback part, the feedback information to the network device (See ¶.93, ACK/NACK portion 606 may be received by the scheduling entity from subordinate entities, i.e. UE, in the ACK/NACK portion 606 of the first DL-centric subframe 601); and 
- receiving, by the terminal device in a second downlink data part, according to the first downlink control information, second data sent by the network device (See 610 fig.6 and ¶.94, the scheduling entity generates control information for a control portion 608 of a next (second) DL-centric subframe 603 (as indicated by the arrow pointing from the ACK/NACK portion 606 to the control portion 608). For example, if the ACK/NACK information includes a NACK signal, at least part of the coded bits of the data information transmitted in the data portion 604 of the first DL-centric subframe 601 may be retransmitted in a data portion 610 of the second DL-centric subframe 603); 
- wherein the downlink control part, the first downlink data part, the uplink feedback part, and the second downlink data part constitute a first time unit (See ¶.62, a single interlace mode of operation, in which control, data and acknowledgement information is self-contained within a single TTI (or TDD subframe); See ¶.22, Fig.6 shows a DL-centric TDD subframe structure implementing a single interlace mode); and 
- wherein, in terms of timing, the first time unit sequentially comprises the downlink control part, the first downlink data part, the uplink feedback part, and the second downlink data part (See ¶.22, Fig.6 shows a DL-centric TDD subframe structure implementing a single interlace mode, wherein the TDD subframe comprises a first DL control portion 602, a first DL data portion 604, UL ACK/NACK feedback portion 606, and a second DL data portion 610).

Regarding claim 2, Jiang discloses “the first data is different from the second data (See 604 & 610 fig.6, two data portions).”

Regarding claim 3, Jiang discloses “the first data and the second data constitute a first transport block (See ¶.49, the term TTI refers to the period in which a block of data to be transmitted).”

Regarding claim 4, Jiang discloses “the first time unit comprises one subframe (See ¶.62, a single interlace mode of operation, in which control, data and acknowledgement information is self-contained within a single TTI (or TDD subframe); See ¶.22, Fig.6 shows a DL-centric TDD subframe structure implementing a single interlace mode).”

Regarding claim 5, Jiang discloses “the method further comprises: HW 85372297US05Page 2 of 7receiving, by the terminal device, uplink feedback part configuration information from the network device, wherein the uplink feedback part configuration information indicates a time-frequency resource location of the uplink feedback part (See ¶.59, time-frequency resources on TDD subframe(s)).”

Regarding claim 7, it is an apparatus claim corresponding to the method claim, except the limitations “a processor and a non-transitory computer readable storage medium (See fig.3-4, a processor and memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 8-11, they are claims corresponding to claims 2-5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 13, it is an apparatus claim implementing at a network device corresponding to the method claim implementing at a terminal device, except the limitations “a processor and a non-transitory computer readable storage medium (See fig.3-4, a processor and memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 14-17, they are claims corresponding to claims 2-5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 19, Jiang discloses “determine, according to the feedback information, whether to retransmit the first data and the second data in a time unit following the first time unit (See fig.6 and ¶.94, based on the ACK/NACK information received in the ACK/NACK portion 606 of the first DL-centric subframe 601, the scheduling entity generates control information for a control portion 608 of a next (second) DL-centric subframe 603 (as indicated by the arrow pointing from the ACK/NACK portion 606 to the control portion 608). For example, if the ACK/NACK information includes a NACK signal, at least part of the coded bits of the data information transmitted in the data portion 604 of the first DL-centric subframe 601 may be retransmitted in a data portion 610 of the second DL-centric subframe 603).”

Regarding claim 20, Jiang discloses “the sending the feedback information to the network device is performed before the receiving the second data sent by the network device (See 606 & 610 fig.6, ACK (Rx), i.e. receiving at a BS, is performed before the second data (Tx)).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jiang et al. (US 2016/0338081, hereinafter “Jiang’081”).
Regarding claim 6, Jiang does not explicitly disclose what Jiang’081 discloses, “the first time unit comprises M OFDM symbols, wherein M is a positive integer (See ¶.49 and ¶.44, the term TTI refers to the period in which a block of data, corresponding to the smallest collection of OFDM symbols to be processed at the Media Access Control (MAC) layer and above); and wherein the uplink feedback part comprises an Nth OFDM symbol in the first time unit, wherein, when N is an even number, N is determined according to at least one of N=M/2 or N=M/2+1, and wherein, when N is an odd number, N=(M+1)/2 (See Jiang’081, See fig.6 and ¶.48, each of the 16 symbol periods may be full OFDM symbol periods; Jiang, See ¶.22, Fig.6 shows a DL-centric TDD subframe structure implementing a single interlace mode, wherein the TDD subframe comprises a first DL control portion 602, a first DL data portion 604, UL ACK/NACK feedback portion 606, and a second DL data portion 610 as shown below.
    
    PNG
    media_image1.png
    181
    826
    media_image1.png
    Greyscale

              
    PNG
    media_image2.png
    210
    438
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    210
    438
    media_image2.png
    Greyscale



 Examiner’s Note: Fig.6 of Jiang shows a DL-centric TDD subframe structure implementing a single interlace mode comprising two full OFDM symbols as shown in second Figure of Jiang’081 above, wherein the two full OFDM symbols comprise 32 OFDM symbols (0-15 & 0-15 symbols). The N=16th OFDM symbol (0-15) for “ACK (Rx)” feedback is equal to M=32/2 or 32/2+1=16 and therefore, N is determined according to at least one of N=M/2 or N=M/2+1, when N is an even number; and N=(M+1)/2, when N is an odd number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the first time unit comprises M OFDM symbols, wherein M is a positive integer wherein the uplink feedback part comprises an Nth OFDM symbol in the first time unit, wherein, when N is an even number, N is determined according to at least one of N=M/2 or N=M/2+1, and wherein, when N is an odd number, N=(M+1)/2” as taught by Jiang’081 into the system of Jiang, so that it provides a way for the control portion, the data portion, and the ACK feedback portion to be contained in the same subframe and/or a modified DL-centric TDD subframe structure implementing a single interlace mode within OFDM system (Jiang’081, See ¶.5 and ¶.3; See Jiang, fig.6).

Regarding claims 12 and 18, they are claims corresponding to claims 6 & 6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411